GOLDEN EAGLE INTERNATIONAL, INC.


COMMON STOCK SUBSCRIPTION AGREEMENT

        THE COMMON STOCK BEING OFFERED BY GOLDEN EAGLE INTERNATIONAL, INC.
HEREUNDER HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE BLUE SKY OR SECURITIES LAWS AND IS OFFERED UNDER AN EXEMPTION FROM THE
REGISTRATION PROVISIONS OF SUCH LAWS. THESE SECURITIES CANNOT BE SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE
RESTRICTIONS ON TRANSFER CONTAINED IN THIS STOCK SUBSCRIPTION AGREEMENT AND
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

        NOTE: By considering an investment in Golden Eagle International, Inc.,
as described herein, you are representing, and by executing this Subscription
Agreement, you represent and warrant, that you are an “accredited investor” as
that term is defined in Section 2(a)(15) of the Federal Securities Act of 1933
(the “1933 Act”) and Rule 215 thereunder, and in Rule 501(a) of Regulation D
under the 1933 Act,.

        This Subscription Agreement (“Subscription Agreement” or “Agreement”) is
for the completion of an offering of securities (the “Offering”) by Golden Eagle
International, Inc. (the “Company”) to Dewey L. Williams Profit Sharing Plan &
Trust (“Williams PSPT” or “you”), pursuant to Sections 4(2) and 4(6) of the 1933
Act, Rule 506 of Regulation D thereunder. The following summarizes the Offering
to the Investor:

--------------------------------------------------------------------------------

o        Offering: 28,890,800 shares of Common Stock for a price of $0.0007 per
share, for a total sum of $20,223.56.


o        Common Stock: The shares being offered hereunder are shares of the
Company's Common Stock. The Common Stock has significant transferability
restrictions imposed by SEC Rule 144.


o        Total offering: $20,223.56 maximum (there is no minimum total
investment). The Company may use all funds as invested in its own discretion,
regardless of whether the Company has sufficient funds to pursue its proposed
operations (as described in the Company’s reports filed under the Stock Exchange
Act of 1934 (the “1934 Act Reports”).


o        Use of Proceeds: The entire Offering proceeds will be used by the
Company in the sole discretion of the Company.


        This Subscription Agreement is offered for the purpose of Williams PSPT
considering the ramifications of his investment in the Offering as described
above. If after reviewing this Subscription Agreement and other relevant
documents with your legal, financial, tax and investment advisors as you deem
appropriate you elect to purchase Securities, please complete the following:

        By executing this Agreement and returning it to the Company, you further
agree that your investment is being made entirely on the terms and conditions
stated herein and in the documents attached hereto. You understand that this
Subscription Agreement is not binding until the Company accepts it in writing.

Caveat: Certain statements contained herein and included in other documents
which have been given to you (including the Company’s reports filed pursuant to
the requirements of the 1934 Act) using the terms “may,” “expects to” and other
terms denoting future possibilities, are forward-looking statements. We cannot
guarantee the accuracy of these statements as they are subject to a variety of
risks, which are beyond our ability to predict or control. These risks may cause
actual results to differ materially from the projections or estimates given to
you. These risks include, but are not limited to, the possibility that the
described operations or other activities will not be completed on economic
terms, if at all. Our contemplated operations are attendant with high risk.
There can be no assurance that we will succeed in operating our contemplated
business, and it is important that each person considering an investment
pursuant to this Subscription Agreement understands the significant risks, which
accompany the proposed conduct of our future operations.

        In connection with your proposed purchase of the Common Stock you
further represent as follows:

  1. You understand that an investment in the Common Stock is one of significant
risk, and there can be no assurance that the Common Stock will ever be valuable.
The risks associated with an investment in the Common Stock are those set out in
this paragraph, as well as those that are set forth in the Company’s 1934 Act
Reports filed with the U.S. Securities and Exchange Commission and available on
its EDGAR electronic filing service at www.sec.gov, or also available through
the Company website, www.geii.com, or have been made available to you from the
Company upon request. By signing this Subscription Agreement, you represent and
warrant to the Company that you are familiar with, and are willing to accept,
all such risks.


  2. You acknowledge that you may lose your entire investment in the Common
Stock. You hereby represent that an investment in the Common Stock is a suitable
investment for you, taking into consideration the restrictions on
transferability and the other considerations affecting the Common Stock and the
Company as described herein, and in the documents included with this
Subscription Agreement and in the due diligence investigation that you have
made.


  3. You will acquire the Common Stock for your own account and not on behalf of
any other person or entity. You will acquire the Common Stock for investment
purposes and not for resale or distribution to any other person.


  4. You are not aware of the payment of any commission or other remuneration to
any person in connection with the execution of this transaction or the purchase
of the Common Stock.


  5. We have provided you with access to the Company’s 1934 Act Documents,
disclosure on the Company’s website, press releases, and updated information.
You are aware that, unless the Company is able to raise a substantial amount of
money, the Company may not be able to continue in business. Currently the
Company is not able to pay all of its debts as they have become due. We have
given you the opportunity to ask questions of and to receive answers from us
about the terms and conditions of this Offering, and we also have given you the
opportunity to obtain any additional information regarding the Company, which we
possess or can acquire without unreasonable effort or expense, including
(without limitation) all minutes of meetings of our Board of Directors or
committees, and other relevant documents you have requested. We have also given
you the opportunity to speak with our independent auditors, and you have done so
to the extent you have deemed it to be necessary or appropriate. In addition,
you have made such other financial or other inquiry as you have deemed necessary
or appropriate in the conduct of your due diligence investigation. You have not
relied on due diligence of any other party in connection herewith.


  6. You acknowledge and understand, however, that we have not authorized any
person to make any statements on our behalf, which would in any way contradict
any of the information that we have provided to you in writing, including the
information set forth in this Subscription Agreement or in the 1934 Act
Documents. You further represent to the Company that you have not relied upon
any such representations regarding the Company, its business or financial
condition or this transaction in making any decision to acquire the Common
Stock. If you become aware of conflicting information, you will discuss this
with us.


  7. Your present financial condition is such that it is unlikely that it would
be necessary for you to dispose of the Common Stock in the foreseeable future.
You further understand and agree that:


  a. Neither the shares of Common Stock that you are purchasing have not been
registered under the Securities Act of 1933 or any state or foreign securities
laws and, and consequently are and will continue to be restricted securities
within the meaning of Rule 144 promulgated under the 1933 Act and applicable
state statutes;


  b. You cannot resell the shares of the Common Stock you are purchasing unless
they are registered under the 1933 Act and any applicable state securities laws
or unless an exemption from the registration requirements is available;


  c. As a result, you must bear the economic risks of the investment in the
Common Stock for an indefinite period of time;


  d. The Company is the only person or entity that may register the Common Stock
under the 1933 Act and state securities statutes, and we have not made any
representations to you regarding any possible future registration of the Common
Stock or compliance with some exemption under the 1933 Act;


  e. You will not sell or attempt to sell the Common Stock without registration
under the 1933 Act and any applicable state securities laws, unless exemptions
from such registration requirements are available and the undersigned has
satisfied the Company that an exemption is available for such sale;


  f. The Company has the right to issue instructions to its transfer agent to
bar the transfer of any of the certificates representing the Common Stock except
in accordance with the 1933 Act; and


  g. You consent to the placement of an appropriate restrictive legend or
legends on any certificates evidencing the Common Stock.


  8. You have reviewed this Subscription Agreement and all information you have
obtained regarding the Company, its proposed business, assets, management,
financial condition, capitalization and share ownership and plan of operations
with your legal, financial, tax and investment advisors to the extent that you
have determined that it is appropriate or necessary for you to do so prior to
committing to make an investment herein. Your review has included (without
limitation) the following documents:


  a. The Company’s articles of incorporation, including amendments thereto, and
bylaws;


  b. Minutes of meetings or Statements of Consent of the Company’s Board of
Directors;


  c. The Company’s 1934 Act Documents; and


  d. Such other documents as you or your advisors have determined appropriate.


  9. You represent and warrant that you have reviewed the Company’s proposed
business plan as set out in its 1934 Act Documents filed with the SEC on its
EDGAR electronic filing service, and are satisfied with the proposed use of
proceeds and have no objections thereto.


  10. We may amend or modify this Agreement only in writing signed by both you
and the Company. No evidence shall be admissible in any court concerning any
alleged oral amendment hereof.


  11. This Agreement binds and inures to the benefit of our respective
representatives, successors and permitted assigns.


  12. Each of us hereto agrees for ourselves and our successors and permitted
assigns to execute any and all further instruments necessary for the fulfillment
of the terms of this Agreement.


  13. You acknowledge that the Company is relying on the accuracy of the
representations and warranties you are making in this Agreement, and you agree
to indemnify the Company, and to hold us harmless from and against any and all
liability that may result to us (including court costs and attorneys’ fees) as a
result of any of your representations or warranties being materially inaccurate,
incomplete or misleading.


  14. You acknowledge that you have reviewed the definition of the term
“accredited investor” as set forth following your signature and you represent
and warrant to us that you are an “accredited investor.”


  15. This Agreement is made under, shall be construed in accordance with and
shall be governed by the laws of the State of Colorado.


  16. This Agreement is not effective unless and until it is accepted in writing
by the Company, regardless whether the Company has received or deposited the
subscription amount.


        IN WITNESS WHEREOF, subject to our acceptance, you have completed this
Subscription Agreement and tendered payment as set forth above to evidence your
commitment to purchase the Common Stock on the terms, and with the
representations and warranties set forth above.

(Investor) Date: January 28, 2009 Dewey L. Williams Profit Sharing Plan & Trust




/s/ Dewey L. Williams
——————————————
Dewey L. Williams, Trustee



Name: Dewey L. Williams Profit Sharing Plan & Trust Address: 6860 N. Dallas
Parkway, Suite 200 Plano, TX 75024 Title: Investor

Form (circle one):  (individual)  corporation   partnership   ltd.liab.co.  
trust   other_______________

SUBSCRIPTION ACCEPTED AND RECEIPT OF CONSIDERATION ACKNOWLEDGED:

GOLDEN EAGLE INTERNATIONAL, INC.


By: /s/ Terry C. Turner
——————————————
Terry C. Turner, President


Date: January 28, 2009









DEFINITION OF “ACCREDITED INVESTOR”

Section 2(15) of the 1933 Act:

    (15)        The term “accredited investor” shall mean B

(i)        a bank as defined in section 3(a)(2) of the Act whether acting in its
individual or fiduciary capacity; an insurance company as defined in section
2(13) of the Act; an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in section 2(a)(48) of
that Act; a Small Business Investment Company licensed by the Small Business
administration; or an employee benefit plan, including an individual retirement
account, which is subject to the provisions of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, insurance company,
or registered investment advisor; or


(ii)        any person who, on the basis of such factors as financial
sophistication, net worth, knowledge, and experience in financial matters, or
amount of assets under management qualifies as an accredited investor under
rules and regulations which the Commission shall prescribe.


Rule 215. Accredited Investor

        The term “accredited investor” as used in section 2(15)(ii) of the
Securities Act of 1933 shall include the following persons:

(a)        Any savings and loan association or other institution specified in
section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
capacity; any broker or dealer registered pursuant to section 15 of the
Securities and Exchange Act of 1934; any plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000; any employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974, if
the investment decision is made by a plan fiduciary, as defined in section 3(21)
of such Act, which is a savings and loan association, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;


(b)        Any private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940;


(c)        Any organization described in section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;


(d)        Any director, executive officer, or general partner of the issuer of
the securities being offered or sold, or any director, executive officer, or
general partner of a general partner of that issuer;


(e)        Any natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000;


(f)        Any natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;


(g)        Any trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii); and


(h)        Any entity in which all of the equity owners are accredited
investors.


Guidelines for Calculating Net Worth:

        Any valuation of a residence included in the calculation of net worth
must be based on an appraisal obtained by the Investor in connection with
obtaining a loan secured by such residence.

        Marketable securities owned by the Investor included in the calculation
of net worth must be based on a recent market value, with appropriate discounts
for lack of marketability if the securities represent greater than a 10%
interest in the issuer, if the securities are “restricted shares” or subject to
any contractual or other restriction, if the securities are thinly traded, or
for other appropriate reasons.

        Any valuation of any other asset with a value in excess of $100,000 must
be based on an independent valuation or appraisal.

Guidelines for Calculating Net Income:

        For the purposes of determining whether an Investor is an “accredited
investor,” net income must be calculated based on its adjusted gross income as
reported to the Internal Revenue Service (for U.S. taxpayers) or other similar
measure (for non-U.S. taxpayers).

Substantiation of Net Worth and Net Income:

        Golden Eagle International, Inc. (the “Company”) is relying on the
accuracy of each Investor’s representations and warranties with respect to its
status as an accredited investor. The Company is aware that personal financial
matters are private and confidential, and will endeavor to maintain all
information contained in the subscription agreement or otherwise obtained
confidential. In case of any question, however, the Company may request
substantiation of the Investor’s status by discussing the issue with the
Investor’s banker, attorney, accountant, or investment advisor. If questions
develop, the Company will contact the Investor before seeking any independent
confirmation.

Back to 8-K [ge_8kfeb0509.htm]